 


114 HR 5042 IH: Federal Prisons Accountability Act of 2016
U.S. House of Representatives
2016-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5042 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2016 
Mr. Walberg (for himself and Mrs. Dingell) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To require the Director of the Bureau of Prisons to be appointed by and with the advice and consent of the Senate. 
 
 
1.Short titleThis Act may be cited as the Federal Prisons Accountability Act of 2016. 2.FindingsCongress finds the following:
(1)The Director of the Bureau of Prisons leads a law enforcement component of the Department of Justice with a budget that exceeds $6,900,000,000 for fiscal year 2015. (2)With the exception of the Federal Bureau of Investigation, the Bureau of Prisons has the largest operating budget of any unit within the Department of Justice.
(3)The Director of the Bureau of Prisons oversees 122 facilities and is responsible for the welfare of more than 208,000 Federal inmates. (4)The Director of the Bureau of Prisons supervises more than 39,000 employees, many of whom operate in hazardous environments that involve regular interaction with violent offenders.
(5)The Director of the Bureau of Prisons also serves as the chief operating officer for Federal Prisons Industries, a wholly owned Government enterprise of 78 prison factories that directly competes against the private sector, including small businesses, for Government contracts. (6)Within the Department of Justice, in addition to those officials who oversee litigating components, the Director of the Bureau of Alcohol, Tobacco, Firearms and Explosives, the Director of the Bureau of Justice Assistance, the Director of the Bureau of Justice Statistics, the Director of the Community Relations Service, the Director of the Federal Bureau of Investigation, the Director of the National Institute of Justice, the Director of the Office for Victims of Crime, the Director of the Office on Violence Against Women, the Administrator of the Drug Enforcement Administration, the Deputy Administrator of the Drug Enforcement Administration, the Administrator of the Office of Juvenile Justice and Delinquency Prevention, the Director of the United States Marshals Service, 94 United States Marshals, the Inspector General of the Department of Justice, and the Special Counsel for Immigration Related Unfair Employment Practices, are all appointed by the President by and with the advice and consent of the Senate.
(7)Despite the significant budget of the Bureau of Prisons and the vast number of people under the responsibility of the Director of the Bureau of Prisons, the Director is not appointed by and with the advice and consent of the Senate. 3.Director of the Bureau of Prisons (a)In generalSection 4041 of title 18, United States Code, is amended by striking appointed by and serving directly under the Attorney General. and inserting the following: who shall be appointed by the President by and with the advice and consent of the Senate. The Director shall serve directly under the Attorney General..
(b)IncumbentNotwithstanding the amendment made by subsection (a), the individual serving as the Director of the Bureau of Prisons on the date of enactment of this Act may serve as the Director of the Bureau of Prisons until the date that is 3 months after the date of enactment of this Act. (c)Rule of constructionNothing in this Act shall be construed to limit the ability of the President to appoint the individual serving as the Director of the Bureau of Prisons on the date of enactment of this Act to the position of the Director of the Bureau of Prisons in accordance with section 4041 of title 18, United States Code, as amended by subsection (a).
(d)Term
(1)In generalSection 4041 of title 18, United States Code, as amended by subsection (a), is amended by inserting after consent of the Senate. the following: The Director shall be appointed for a term of 10 years, except that an individual appointed to the position of Director may continue to serve in that position until another individual is appointed to that position, by and with the advice and consent of the Senate. An individual may not serve more than 1 term as Director.. (2)ApplicabilityThe amendment made by paragraph (1) shall apply to appointments made on or after the date of enactment of this Act. 
 
